Title: [Diary entry: 9 December 1788]
From: Washington, George
To: 

Tuesday 9th. Thermometer at 60 in the Morning—60 at Noon and 60 at Night. Wind still Southerly and fresh—a good deal of

rain fell in the course of last Night and the early part of this Morning. Rid to the Plantations at the Ferry, Frenchs & Dogue run. At the two first the Plows were at work in field No. 7 at French’s and all the other hands with the assistance as mentioned last week were employed to day as they were yesterday in getting up Potatoes. At Dogue run. The Plows finished about Noon, breaking up field No. 3 and the other hands compleated the Husking and measuring the Corn which grew in 60 rows between the Carrots—qty. 46 barrls. of sound Corn and 4 of what is called cow Corn—hence 

60 Rows of Corn produced
}
230 Bls.


34 ditto of Irish Potatoes intermixed with these
198 1/2


17 ditto of Carrots—ditto
86

 Mr. Ludwell Lee & Mr. Elliot Lee came here to dinner and in the afternoon with Colo. Henry Lee returned to Alexandria. Concluded my exchange after dinner to day with Colo. Hy. Lee of Magnolio for 5000 acres of Kentucke Land agreeably to the memo. which he gave to me—which in case it should have been disposed of by Doctr. Skinner (now deceased) is to be supplied by other Lands of equal value. This bargain was made in the presence of Colo. Humphreys, the two Mr. Lees above mentioned Mr. Lear, & my Nephew Geo. Auge. Washington.